Title: [Draft of a Letter to Vergennes, 10–11 February 1779.]Confidential
From: Adams, John
To: Vergennes, Charles Gravier, Comte de


       
        Sir
       
       As your Excellency reads English perfectly well, my first Request is that you would not communicate this Letter, even to a Translator.
       I have hitherto avoided, in my single Capacity, giving your Excellency, any Trouble at all either by Letter or by Conversation. But the present Crisis Emergency demands that I should ask the Favour of your Excellency to explain my Sentiments to you, either by Letter or in Person. If your Excellency will permit a personal Interview, ignorant, and unpracticed as I am, in the French Language, I am sure that by my Countenance, my Gestures and my broken Syllables in French, I am sure I can make my self understood by your Excellency. If you prefer a Correspondence in Writing, I will lay open my Heart in Writing, under my Hand.
       It is the Address to the People in America under the Name of Mr. Silas Deane, that has occasioned this Boldness, in me.... It is to me, the most astonishing Measure, the most unexpected and unforeseen Event, that has ever happened, from the Year 1761, from which Year I have been as really engaged in this Controversy with Great Britain as I am now, to this Moment.
       I hope your Excellency will not conclude from thence that I despair of my the Commonwealth. Far otherwise.—I perfectly know, that the Body of the People in the United States stand immoveable as Mount Atlas, against Great Britain.—The only Consequences of these an Address like this of Mr. Deanes will may be a Prolongation of the War, and the necessity of hanging perhapsbringing to the last Punishment a fewhalf a Dozen Tories the more. This last, I assure your Excellency is with me and still more with my Country men a great Evil. We wish to avoid it. But when I consider the honourable Testimonies of Confidence, which Mr. Deane carried with him to America—when I consider the Friendship which I have heard there was in France between Mr. Deane and the Plenipotentiary, and the Consul of France,I confess I am afraid that,eventhe Honourable Testimonies from Your Excellency, and even, I dread to say it, from his MajestyI hope—I sincerely hope, that the Veneration which is due to the Plenipotentiary and the Consul of France has not been so employedhave emboldened Mr. Deane to this Measure.—A Measure that must end in his Confusion andRuinShame.—I know it will not end in Submission to G.B. which is the greatest American Evil. But it may End in a Division of the States—for upon my Honour I think that this Address, itself is an open Contempt, and, as far as in Mr. Deane lies, a total subversion of our Constitution.—Your Excellency may depend upon this, that no Man knows of this Letter, but myself—and that no other Man shall know it from me.
       
       
        The Reason, of my presuming, to address myself to your Excellency, separately, is because, Mr. Franklin has unhappily, attached himself to Mr. Deane, and set himself against Mr. Lee, and therefore I have communicated this Letter to neither, and I am determined to communicate it to neither.
       
       Dr. Franklin and Mr. Deane were upon better Terms with each other, than Dr. Franklin and Mr. Lee. I am extreamly sorry for this. But I am fully perswaded, that the Dr. is in this Instance mistaken and deceived. much Trouble to Individuals, but no final Detriment to the common Cause. But on the contrary that it will occasion so thorough an Investigation of several Things, as will rectify many Abuses.
       It is my indispensable Duty, upon this Occasion to inform your Excellency, that Mr. Lee was, as long ago as 1770, appointed by the General House of Representatives of the Massachusetts Bay, of which I had then the Honour to be a Member, their Agent at the Court of London in Case of the Death or Absence of Dr. Franklin. That from that This Honourable Testimony was given to Mr. Lee, by an Assembly in which he had no Relation or Connection, on Account of his avowed and inflexible Attachment to the American Cause, and the Abilities of which he had given many Proofs in its Defence. From that Time he held a constant Correspondence with several of those Gentlemen who stood foremost in the Massachusetts Bay, against the Innovations and illegal Encroachments of Great Britain. This correspondence I had an Opportunity of seeing, and I assure your Excellency from my own Knowledge, that it breathed invariably the most inflexible Attachment, and the most ardent Zeal in the Cause of his Country. From the Month of Septr. 1774 to November 1777, while I had the Honour to be a Member of Congress, I had constantly an Opportunity to see his Letters to Congress, to their Committees and to several of their Individual Members. That through the whole of both these Periods, he constantly communicated the most constant and the most certain Intelligence, which was received from any Individual, within my Knowledge. And since I have had the Honour to be joined with him in the Commission, here, I have found in him the same Fidelity and Zeal.
       I have not a Reason in the World, to believe or to suspect, that he has ever written maintained an improper Correspondence in England, or held any Conference or Negociation with any Body from England without communicating it to your Excellency and to his Colleagues.
       
       I am confident therefore, that every Assertion and Insinuation and Suspicion against him, of Infidelity to the United States or to their Engagements with his Majesty are false and groundless, and that they may easily be made to appear to be so, and that they certainly will be proved to be so, to the Utter Shame and Confusion of all those who have rashly published them to the World, and particularly of Mr. Deane, who has been so forsaken by his Discretion as to have published to the World many such Insinuations.
       
        The two Honourable Brothers of Mr. Lee, who are Members of Congress, I have long and intimately known. And of my own Knowledge I can say that no Men have discovered more Zeal, in Support of the Sovereignty of the United States, and in promoting from the Beginning a Friendship and Alliance with France, and there is nothing of which I am more firmly perswaded, than that every Insinuation that is thrown out of Mr. R. H. Lees holding improper Intercourse with a Dr. Berkenhout, is a cruel and an infamous Calumny.
        
       
      